COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-10-00160-CV


JAMES C. WALLS                                                       APPELLANT

                                        V.

MARTIN KRISTO                                                          APPELLEE

                                    ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On June 14, 2010, and June 30, 2010, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this

appeal unless the $175 filing fee was paid.        See Tex. R. App. P. 42.3(c).

Appellant has not paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
      2
      See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.




                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: July 22, 2010




Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).
                                     2